 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAMONT SHEPARD,                                   Case No. 1:18-cv-00277-DAD-JDP
12                      Plaintiff,                      ORDER DIRECTING DEFENDANTS TO
                                                        CORRECT SERVICE AND EXTENDING
13           v.                                         THE DEADLINE FOR PARTIES TO OBJECT
                                                        TO FINDINGS AND RECOMMENDATIONS
14    M. BORUM, et al.,
                                                        OBJECTIONS DUE FOURTEEN DAYS
15                      Defendants.                     AFTER CORRECTED PROOF OF SERVICE
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. On March 25, 2020, he notified the court that he had not received

19   defendants’ March 12, 2020, response to the court’s order to show cause. See ECF No. 57.

20   Indeed, defendants’ proof of service appears defective because it shows the wrong address for

21   plaintiff. See ECF No. 52-4. Thus, we direct defendants to correct service and file a new proof of

22   service of their response to the court’s order to show cause. ECF No. 52.

23          The documents in that response were used by the court to evaluate plaintiff’s motion for

24   summary judgment, ECF No. 29, and issue the pending findings and recommendations to deny it,

25   ECF No. 53. Thus, we extend the deadline to file objections to our findings and

26   recommendations until fourteen days after defendants have filed the corrected proof of service.

27

28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 27, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
